El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Benito Colón, en una petición ele mandamus radicada en la corte de distrito, alegó: que la Comisión Industrial había ordenado el pago de una sexta parte de la compensación que se le había concedido a él en cierto caso, ascendente a la suma de $93; que el dinero estaba en la posesión del Comptroller de la Comisión, quien se negó a entregarlo por haber recibido órdenes de la Comisión en ese sentido. Se solici-taba la expedición de un auto condicional dirigido a. la Comisión y al Comptroller, obligándolos a hacer el pago. La corte de distrito expidió el auto condicional.
La Comisión en su contestación (return) explicó que no había obedecido la orden porque el peticionario ya había recibido más de la sexta parte de su reclamación en el caso a que se refería la petición, por haberse apropiado indebida-mente de la cantidad de $225 que correspondían a una reclamación del obrero Vicente Molina Otero; y porque la Comisión había adoptado una resolución al efecto de que los $93 reclamados por Colón debían abonárseles a Molina opor-tunamente, quedando la transacción de abono pendiente del resultado de una causa criminal seguida por el ministerio publico, por la cual se le acusaba de haberse apropiado inde-bidamente los $225 que pertenecían a Molina.
La corte de distrito resolvió que a falta de prueba de las circunstancias bajo las cuales se realizó la apropiación de los $225, no aparecía claramente que la Comisión hubiese abusado de su discreción al suspender el pago de los $93. Otra razón aducida por la corte de distrito para declarar sin lugar la petición fue que no había alegación alguna- de que *16la Comisión hubiese sido requerida después dehaberse negado a efectuar el pago en cuestión.
 El Comptroller, después que la Comisión había ordenado la suspensión de pago, no tenía ningún deber ministerial que cumplir. La petición no contiene indicio alguno de que la Comisión se hubiese negado a revocar su orden para la suspensión del pago ni de que ninguna solicitud se hubiese hecho a la Comisión por el peticionario en ningún momento después de dictada dicha orden.
Nos parece que la corte de distrito también pudo haber resuelto que el peticionario tenía un remedio ordinario ade-cuado.

Debe confirmarse la sentencia ajelada.